DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Lo et al (US 2016/0189361) discloses a triangulation system configured to: 
allow the user to make the first target a triangulation target (¶39 user selecting first target as triangulation target); 
allow the user to identify a datum target having a spatial location (¶39 user selecting second target as datum target); and 
calculate a difference between the spatial locations of the datum target and the triangulation target (Fig.2 and ¶47 calculating distance between datum and triangulation targets); and 
a display system configured to display the difference (Fig.2 and ¶47 step423 calculates the distance between first and second targets). 
However, none of the prior arts cited disclose “the triangulation system configured so that the user identifies the datum target by selecting the datum target from a list of targets.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOON KWON whose telephone number is (571)272-6693. The examiner can normally be reached 7 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOON . KWON
Examiner
Art Unit 2486



/JOON KWON/Examiner, Art Unit 2486